            Case 1:20-cr-00055-SPW Document 7 Filed 07/16/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                    CR 20-55-BLG-SPW

               Plaintiff,
                                              ORDER QUASHING SUMMONS,
      vs.                                     ISSUING WARRANT, AND
                                              VACATING ARRAIGNMENT
 ROBERT MAURICE LACROIX,

               Defendant.

      Upon motion of the United States, and for good cause shown,

      IT IS ORDERED that the summons issued in this case that requires the

defendant to appear and answer to the indictment, on July 23, 2020, be QUASHED.

The Clerk shall prepare and issue a warrant of arrest for the defendant.

      IT IS FURTHER ORDERED that the arraignment currently scheduled on

July 23, 2020, at 9:00 a.m., be VACATED. The arraignment will be rescheduled

upon the arrest of the defendant.

      DATED this 16th day of July, 2020.

                                          ____________________________
                                          TIMOTHY J. CAVAN
                                          United States Magistrate Judge




                                          1
